DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/18/2022.  Claims 1, 7, 12, 13, and 21 have been amended. Therefore, Claims 1-17, 20, and 21 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/18/2022 has been entered.

Previous Claim Rejections - 35 USC § 112
2.	The previous rejections under 35 USC 112 for claims 1-17 and 20 have been withdrawn.  The claims have been amended and no longer recite the limitation of “a means in communication”.

Claim Objections
3.	Claim 21 is objected to because of the following informalities:
Claim 21 recites the limitation of: “a web page showing ratings of skills based upon second information entered into the memory through the server in communication with the web-based system assessing a skill level of the the potential job candidate based on assessment sessions by assessors with the potential job candidates”.  The underlined terms are duplicated in the claim which is a minor typographical error. Appropriate correction is required.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-17, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
6.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a machine – see claims 1, 12, and 21 (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a method – see claim 7 (a series of acts or steps).  Thus, each of the claims falls within one of the four statutory categories.
7.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
Using claim 1 as a representative example that is applicable to claims 7, 12, and 21, recite(s) “first information entered relating to at least one job candidate's skill level and attributes…second information entered assessing the job candidate's skill level, said second information including a first rating of at least one skill level of the job candidate and a real time recorded assessment session between the job candidate and an assessor, said first rating and said recorded assessment entered, said first rating and said recorded assessment generated irrespective of any employment position…and third information entered by an evaluator evaluating the skill level of the job candidate and said recorded assessment, said third information further including a second rating based upon the skill level of the job candidate and said recorded assessment… allowing a potential employer to conduct a search to generate a list of job candidates based upon at least one of said skill levels, said third rating and said recorded assessment.”, “derive a third rating from said first and second ratings”,  “generates a candidate rating based upon said first information relating to said at least one job candidate’s skill level and attributes, said second information assessing the job candidate’s skill level, and said third information evaluating the skill level of the job candidate and said recorded assessment.” 
The limitations as drafted recite certain methods of organizing human activity
from the groupings of abstract ideas because the series of steps describe types of information including first, second, and third information entered by user(s) and allowing a potential employer to conduct a search for candidates which encompasses commercial interactions including marketing or sales activities, business relations, and managing relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  As such these steps as recited in the claims are an abstract idea.
Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this
judicial exception is not integrated into a practical application because the
additional elements of: “a web-based system for providing a list of candidates for an employment position”, “a server in communication with a web-based network”, “a memory in communication with said server”, “a software program provided in said memory for controlling the operation of said server [claims 1 and 12],  “a server in communication with a web-based network provided with a memory for storing an operating software program and storage locations” [claim 7],  “a website implemented via a web-based system”, “a server in communication with a web-based network”, “a memory in communication with the server”, “a webpage” [claim 21] add the words “apply it” with the judicial exception, “amount to nothing more than mere instructions to apply the abstract idea by using computer, or merely uses a computer as a tool to perform an abstract idea.  [See Applicant’s Specification ¶ 0035 – various types of general purpose computer apparatus].  To further support this conclusion.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a web-based system for providing a list of candidates for an employment position, comprising: “a web-based system for providing a list of candidates for an employment position”, “a server in communication with a web-based network”, “a memory in communication with said server”, “a software program provided in said memory for controlling the operation of said server [claims 1 and 12],  “a server in communication with a web-based network provided with a memory for storing an operating software program and storage locations” [claim 7],  “a website implemented via a web-based system”, “a server in communication with a web-based network”, “a memory in communication with the server”, “a webpage” [claim 21] at best amounts to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea of in order for access to one or more content and services. The use of generic computer components to implement the abstract idea does not provide an inventive concept. Therefore, the claims are not patent eligible at Step 2B.
Claims 2-6, 8-11, 13-17 and 20 are dependent of claims 1, 7, 12 and 21.
Claims 2 and 14 recite “further including fourth information provided in said memory listing a plurality of assessors and attributes of said assessors, each of said assessors used to assess a skill level of at least one job candidate and provide said recorded assessment.” merely describes information/data that pertains to the judicial exception and does not integrate the judicial exception into a practical application or provide an inventive concept. Claims 3 and 15 recite “further including fifth information in said memory listing a plurality of evaluators and attributes of said evaluators, each of said evaluators used to evaluate said skill level of at least one job candidate and said recorded assessment.” merely describes information/data that pertains to the judicial exception and does not integrate the judicial exception into a practical application or provide an inventive concept. Claims 4 and 16 recite “further including sixth information provided in said memory listing a plurality of mentors and attributes of said mentors, each of said mentors used by said at least one job candidate to improve at least one skill level of said at least one job candidate” merely describes information/data that pertains to the judicial exception and does not integrate the judicial exception into a practical application or provide an inventive concept.” Claims 5 and 17 recite “wherein said software program analyzes information provided in said memory relating to previous successful job candidates who obtained employment to provide said at least one job candidate with career guidance relating to the improvement of at least one of skill level of said at least one job candidate” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 6 recites “wherein said software program chooses one of the assessors to interview a job candidate” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 8 recites “including a list of assessors and their attributes in said memory; providing a list of assessors and their attributes to each of said job candidates; and each of said job candidates choosing one or more of said assessors to assess at least one skill level of each respective job candidate” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 9 recites “utilizing said operating software program to analyze the skill levels of previous successful candidates who obtained employment with a particular employer; and comparing the skill level of at one of said job candidates with the skill levels of the successful candidates using said operating software program” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claims 10 and 20 recite “choosing by the client, at least one job candidate from said plurality of job candidates; and utilizing a contract facilitator to negotiate an employment contract with said at least one job candidate” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 11 recites “including the step of said operating software program choosing one of said assessors to interview a particular job candidate” further narrows the judicial exception by describing how the abstract idea may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 13 recites “third information entered into said memory by an evaluator evaluating the skill level of the job candidate and said recorded assessment, said third information further including a second rating based upon the skill level of the job candidate and said recorded assessment, said software program configured to derive a third rating from said first and second ratings” merely describes information/data that pertains to the judicial exception and does not integrate the judicial exception into a practical application or provide an inventive concept.
The dependent claims recite additional limitations that further describe the computer components and additional limitations that are no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not provide an inventive concept or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keusseyan (US 2006/0224404 A1) in view of Hirsch (US 2011/0208665 A1) in further view of Nielsen Media Research (WO 2007/082058 A2).

With respect to claim 21,  Keusseyan discloses a website implemented via a web-based system, the website allowing for accessing information relating to candidates for an employment position available via a web-based system including a server in communication with a web-based network and a memory in communication with the server (abstract: discloses a web-based system with essential screening components listed on the website including a video interview in combination with a resume and test results.), comprising: 
a web page showing skills of potential job candidates based upon first information entered into the memory through the server in communication with the web-based network (¶ 0012, 0019, 0025, 0027, 0031-0033: discloses a comprehensive website including a list of pre-qualified job candidates in combination with a resume for each candidate.); 
a web page showing ratings of skills based upon second information entered into the memory through the server in communication with the web-based system assessing a skill level of the the potential job candidate based on assessment sessions by assessors with the potential job candidates (¶ 0012, 0019, 0025, 0027, 0031-0033: discloses a comprehensive website including a list of pre-qualified job candidates in combination with test results for each listed candidate.); 
a web page showing recordings of assessment sessions of potential job candidates based upon third information entered into the memory through the server in communication with the web-based system of a real time recorded assessment session between the potential job candidate and an assessor (¶ 0012, 0019, 0025, 0027, 0031-0033: discloses a comprehensive website including a list of pre-qualified job candidates with a “live” video interview for each candidate.); and 
Keusseyan does not explicitly disclose the following limitations.  
However, Hirsch is within the same field of endeavor as the claimed invention and is related to analyzing information associated with a client via an automated system or method. (abstract)
a web page showing ratings of assessors (¶ 0086: discloses one or more of the computed results can be shared with the client and/or responder.) based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session; (¶ 0030, 0065, 0069, 0084: discloses the database can be searched based on voice input taken from information collection session such as client/responder interview.  The database can be continuously updated with ratings of one of the clients. An evaluator evaluating the client information by ranking information presented.)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the web-based system of Keusseyan, to include a web page showing ratings of assessors based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session, as disclosed by Hirsch to achieve the claimed invention.  As disclosed in Hirsch, the motivation for the combination would have been to process responder information and client information dynamically so that responses and skills of a client can be assessed in an efficient manner. (¶ 0030, 0084, 0086)
The combination of Keusseyan and Hirsch does not explicitly disclose the following limitations.
However, Nielsen Media Research reference is within the same field of endeavor and is related to methods and apparatus to recruit call center personnel for telemarketing and/or personal recruiting. (¶ 0002)
a software program (¶ 0048, 00144: discloses recruiting system 10…a program for execution by a processor) allowing a potential employer to conduct a search of the memory to generate a list of job candidates (¶ 0060, 0062, 0129-0130: discloses after completion of the tests the recruiting system 10 lists the recommended applicants 14 for personal interview.  The details interface 64 enables use of advanced search criteria to limit results to evaluated/recommended applicants.) based upon at least one of the skill levels (¶ 0060: discloses written test, personality tests), said third rating and said recorded assessment (¶ 0060: discloses voice and speech prescreening, oral tests), 
wherein said software program generates a candidate rating (¶ 0129: discloses the details interface 64 displays a summary of test results about each applicant) based upon said first information relating to said at least one job candidate's skill level and attributes (¶ 0057, 0061: discloses written tests are assessments to determine if applicant has the necessary reading comprehension skills to communicate effectively with respondents. Written tests are scored automatically by the recruiting system.), said second information assessing the job candidate's skill level (¶ 0058, 0061: discloses the personality assessment to determine if applicant’s aptitudes and characteristics indicate a good fit for the position. Personality tests are automatically scored.), and said third information evaluating the skill level of the job candidate and said recorded assessment (¶ 0059, 0061: discloses the oral skills assessment includes one or more audio recorded tests structured to determine if an applicant has the necessary listening and/or speaking skills to communicate effectively via the telephone. Oral tests are at least partially manually scored by a recruiter.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the web-based system of Keusseyan and Hirsch to include the features of the recruiting system disclosed by Nielsen Media Research to achieve the claimed invention.  As disclosed by Nielsen Media Research, the motivation for the combination would have been to ensure applicants are assessed in a uniform and objective manner thereby improving the hiring process for recruiting personnel. (¶ 0048)
Response to Arguments
11.	Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Claims 1-17, 20, and 21 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. This rejection was sustained by the PTAB and Applicant has further amended the claims in the effort overcome the rejection. In particular, Applicant has been amended claim 1 to further require that the software program allows a potential employer to merely conduct a search of said memory, but rather provides a mechanism to generate a list of job candidates based upon at least one of the skill levels, the third rating and the recorded assessment, wherein the software program generates a candidate rating based upon the first information relating to the at least one job candidate's skill level and attributes, the second information assessing the job candidate's skill level, and the third information evaluating the skill level of the job candidate and the recorded assessment. The other independent claims have been similarly amended. Considering the PTAB's reliance upon the idea that the prior claims disclosed an ordered combination of steps that were simply part of the abstract idea and that additional elements, individually and as an ordered combination, are used as tools to implement that abstract idea without improving computers, networks, security, or authentication, the PTAB quotes the Federal Circuit's determination of ineligibility in West View Research as instructive where the Federal Circuit explains "These claims do not go beyond receiving or collecting data queries, analyzing the data query, retrieving and processing the information constituting a response to the initial data query, and generating a visual or audio response to the initial data query." With the additional limitations it is Applicant's opinion they amended claims go beyond the abstract concept. The claimed invention provides a method and system, which does not simply collect and process data, but provides a mechanism allowing for employers to readily assess the skill level of a candidate. The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts that the remarks/amendments to the claim(s) does not make the claimed invention any less abstract nor do they change the previous analysis. For example, claim 1 now recites “software program allows a potential employer to merely conduct a search of said memory, but rather provides a mechanism to generate a list of job candidates based upon at least one of the skill levels, the third rating and the recorded assessment, wherein the software program generates a candidate rating based upon the first information relating to the at least one job candidate's skill level and attributes, the second information assessing the job candidate's skill level, and the third information evaluating the skill level of the job candidate and the recorded assessment.” As previously explained in the PTAB decision filed 02 March 2022 on pg. 14, the highlighted features cited by Applicant are features of the abstract idea identified under Prong One of the two-part analysis. The claimed method and system automate the job search process for employers. Section 2106.05(a) of the MPEP discusses mere automation of manual processes may not be sufficient to show an improvement in computer-functionality.  The claimed invention lacks additional elements that are sufficient to integrate the abstract idea into practical application or provide an inventive concept. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Further still, and as evidenced by the reversal of the prior art rejections by the PTAB, the additional limitations are not merely conventional, and in fact amount to an invention that is significantly more than both the asserted abstract idea and that which is disclosed in the prior art. In fact, the claimed elements provide numerous unique/unconventional elements as previously discussed and as acknowledged by the PTAB's reversal of the rejections based upon prior art. The claimed limitations, when considered as a whole, simply did not exist and are unconventional. These mechanisms required by the claimed invention could not be carried out by a human and most certainly are not a basic/ generic computer function. 
With the foregoing in mind, Applicant respectfully requests reconsideration of the outstanding rejection under 35 U.S.C. 101.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the position set forth in PTAB decision filed 02 March 2022 on pg. 18.  As previously explained, individually the additional elements are conventional. The server is a generic computer component that communicates with a generic web-based network and memory to enter data in the memory and the software allows employers to communicate with the server.  A generic software program simply implements the abstract idea.  As an ordered combination the limitations recite no more than when they are considered individually.  If a claims inventive concept is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent eligible application of the abstract idea. Also, see MPEP 2106.05(I) - the novelty or non-obviousness of an abstract idea is of no relevance in determining whether the subject matter in the claim falls within the 101 groupings of abstract ideas.  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
The decision by the Patent Trial and Appeal Board, see pgs. 23-25, filed 03/02/2022, with respect to claims 1-17 and 20 have been fully considered and are persuasive. The 103 rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629